DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 3, 5-6, 8-10, 13-18, and 20-26 are pending in the present application and are under consideration in this office action.

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8-10, 13-18, and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 8-10, 15-18, 20-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Igney et al. (U.S. Pub. No. 2008/0258717), hereinafter “Igney”, in further view of Levy et al. (“Electromagnetic Impedance Tomography (EMIT): A New Method for Impedance Imaging”), hereinafter “Levy”, in further view of Korjenevsky (“Electric field tomography for contactless imaging of resistivity in biomedical applications”), hereinafter “Korjenevsky.”

Regarding claim 1, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
a plurality of electrodes (“one or more generator coils” Igney, Abstract);
a plurality of sensor cells (“one or more sensor coils” Igney, Abstract); and
a base member on which the plurality of electrodes and the plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12); and

the alternating current is input to the measurement object via the plurality of electrodes while the magnetic field is generated (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]), and
the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the plurality of the electrodes and the plurality of sensor cells on the base member are in non-direct contact with a body surface of the measurement object when the alternating current is input to the measurement object via the plurality of electrodes (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).

However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 
However, Igney in further view of Levy may not explictly teach caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney in further view of Levy’s teaching of inducing current with electrodes and sensing the generated magnetic field using magnetic sensors with Korjenvsky’s teaching of non-contact electrodes as Korjenvsky states that providing electrodes away from the surface 

Regarding claim 3, Igney discloses each of the plurality of sensor cells is a magnetic impedance element sensor (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “electrical conductivity, permittivity and magnetic permeability… conductivity contribution in a target object can be reconstructed” Igney, [0002]).

Regarding claim 5, Igney discloses at least one of the plurality of sensor cells is arranged to independently and freely change a distance from the measurement object (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole… the number of sensor coils 5 could be divided into an arbitrary number of arrays. Each array is adapted to be moved independently” Igney, [0042] – [0043]).

Regarding claim 6, Igney discloses a position information sensor capable of detecting at least one of (a) a position for a reference point, (b) a distance from the measurement object, and (c) a relative positional relationship with the measurement object, with respect to at least one of the plurality of sensor cells (“detected by a number of sensor coils… measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]),
the controller is configured to calculate the intensity of the magnetic field based on an output from the position information sensor and outputs from the plurality of sensor cells (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “electrical conductivity, permittivity and magnetic permeability… conductivity contribution in a target object can be reconstructed” Igney, [0002]; “measurements are taken and used to recover the position, shape and the electromagnetic properties of the object” Igney, [0003]).


Regarding claim 17, Igney discloses a method for generating a tomographic image of a measurement object (“magnetic induction tomography… method” Igney, Abstract) by acquiring an intensity of a magnetic field via a magnetic sensor while an alternating current is input to the measurement object via a plurality of electrodes (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]):
preparing a base member on which the plurality of electrodes and the magnetic sensor are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12);
inputting the alternating current to the measurement object via the plurality of electrodes on the base member while the plurality of electrodes on the base member is in non-direct contact with a body surface of the measurement (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]);
moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 
However, Igney in further view of Levy may not explictly teach caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney in further view of Levy’s teaching of inducing current with electrodes and sensing the generated magnetic field using magnetic sensors with Korjenvsky’s teaching of non-contact electrodes as Korjenvsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenvsky, 1. Introduction) and Levy states that the “current injection… is the same as in standard EIT” for which Korjenvsky teaches is improved by providing non-contact electrodes. 

Regarding claim 20, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
a plurality of electrodes (“one or more generator coils” Igney, Abstract);
a magnetic sensor (“one or more sensor coils” Igney, Abstract); and
a base member on which the plurality of electrodes and the magnetic sensor is provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12);
an input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038]) by which an alternating current is input to a measurement object via the plurality of electrodes (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]);

the alternating current is input to the measurement object via the plurality of electrodes while the magnetic field is generated (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]), and
the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the plurality of electrodes on the 
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 
However, Igney in further view of Levy may not explictly teach caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).


Regarding claim 8, Igney discloses the controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) acquires at least intensities of magnetic fields at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, and sensor coils, #5, disposed at a plurality of positions about tissue, #2).

Regarding claim 9, Igney discloses the input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038]) inputs the alternating current via electrodes arranged at a plurality of positions surrounding a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, disposed at a plurality of positions about tissue, #2).

Regarding claim 10, Igney discloses the controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) acquires an intensity of a magnetic field generated on the basis of an alternating current input by the alternating current input unit via the magnetic sensor arranged around the same tomographic surface as the specific 

Regarding claim 15, Igney discloses the input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038])  inputs at least the alternating current via electrodes arranged at a plurality of positions surrounding a periphery of a specific tomographic surface of the measurement object (Figs. 1-7 of Igney illustrate a plurality of generator coils, #4, disposed at a plurality of positions about tissue, #2).

Regarding claim 16, Igney discloses a method for generating a tomographic image of a measurement object (“magnetic induction tomography… method” Igney, Abstract) by acquiring an intensity of a magnetic field via a plurality of electrodes while an alternating current is input to the measurement object via a plurality of electrodes (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. MIT applies a magnetic field from one or more generator coils (also called excitation coils) to induce eddy currents in the material to be studied…” Igney, [0002] – [0003]):
preparing a base member on which the plurality of electrodes and the plurality of sensor cells are provided (“sensor coils 5 may be arranged in form of one or more arrays, each coil array being adapted to be moved by an actuator 6, 7 at a whole” Igney, [0042]; measuring unit, #3’ and #3”, Igney, Figs. 8 and 12);

moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) while the plurality of electrodes and the plurality of sensor cells on the base member are in non-direct contact with the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 

However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney in further view of Levy’s teaching of inducing current with electrodes and sensing the generated magnetic field using magnetic sensors with Korjenvsky’s teaching of non-contact electrodes as Korjenvsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenvsky, 1. Introduction) and Levy states that the “current injection… is the same as in standard EIT” for which Korjenvsky teaches is improved by providing non-contact electrodes. 

Regarding claim 18, Igney discloses a non-transitory computer-readable storage medium that stores a program that allows a computer to execute the function of the image generation apparatus (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) according to claim 20 (see supra rejection for claim 20) so that the computer executes the steps:
a program for causing an image generation apparatus to function as (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]):

moving the base member relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) while the plurality of electrodes on the base member is in non-direct contact with the body surface of the measurement object (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).

However, Igney in further view of Levy may not explictly teach caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney in further view of Levy’s teaching of inducing current with electrodes and sensing the generated magnetic field using magnetic sensors with Korjenvsky’s teaching of non-contact electrodes as Korjenvsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenvsky, 1. Introduction) and Levy states that the “current injection… is the same as in standard EIT” for which Korjenvsky teaches is improved by providing non-contact electrodes. 

Regarding claim 21, Igney discloses an image generation apparatus (“magnetic induction tomography system” Igney, Abstract):
two electrodes (“one or more generator coils” Igney, Abstract);
one sensor cell (“one or more sensor coils” Igney, Abstract); and

an input device (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]; “the generator coils 4 are operated at multiple frequencies to allow “sweeping”” Igney, [0038]) by which an alternating current is input to a measurement object via the two electrodes (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]); and
a controller (“computer program for operating a magnetic induction tomography system… the computer program is executed in a computer” Igney, [0011]) configured to provide a tomographic image of a measurement object based on an intensity of a magnetic field generated by the alternating current supplied via the two electrodes (“magnetic induction tomography (MIT) is a noninvasive imaging technique” Igney, [0003]; “Image reconstruction with MIT...” Igney, [0004 - 0007]) on the basis of an intensity of a magnetic field generated by an alternating current supplied via the electrode (“a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035], the intensity of the magnetic field is acquired via the magnetic sensor (“one or more generator coils (4) adapted for generating a primary magnetic field, said primary magnetic field inducing an eddy current in the object (2), one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field… an alternating current is fed into the generator coils 4” Igney, [0035]; “Magnetic induction tomography (MIT) is a noninvasive imaging technique with applications in industry and for medical imaging. In contrast to other electrical imaging techniques, MIT may not require direct contact of the sensors with the imaged object. 
the intensity of the magnetic field is acquired via the one sensor cell (“one or more sensor coils (5) adapted for sensing a secondary magnetic field” Igney, Abstract),
the alternating current is input to the measurement object via the two electrodes while the magnetic field is generated (“said primary magnetic field inducing an eddy current in the object (2)” Igney, Abstract; “a number of generator coils 4 adapted for generating a time varying primary magnetic field inducing an eddy current in the tissue 2… an alternating current is fed into the generator coils 4” Igney, [0035]), and
the base member is movable relative to the measurement object in a predetermined direction (“the moving means are adapted to move one or more generator coils and/or one or more sensor coils along the rotation axis, i.e. in z-direction” Igney, [0018]; “MIT system 1 is adapted to be moveable in z-direction 18. For these purpose actuators 6, 7 are provided for moving one or more generator coils 4 and /or one or more sensor coils 5 along the rotation axis 16” Igney, [0048]) such that the two electrodes on the base member is in non-direct contact with a body surface of the measurement object when the alternating current is input to the measurement object via the two electrodes (“MIT may not require direct contact of the sensors with the imaged objects” Igney, [0002]; Figures 1-7 and 9-11 of Igney illustrate that generator coils, #4, and sensor coils, #5, are not in contact with tissue, #2).
However, Igney may not explictly disclose a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor of impedance tomography, Levy teaches a plurality of electrodes and caus[ing] an alternating current to flow between two electrodes among the plurality of electrodes of a high frequency more than 1kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).

However, Igney in further view of Levy may not explictly teach caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object.
However, in the same field of endeavor, Korjenevsky teaches caus[ing] an alternating current to flow between two electrodes without directly attaching the electrodes to the body surface of the measurement object (“several metal electrodes, disposed along a circumference and enclosed by a grounded conducting shield, figure 1. In the area between the electrodes, not touching them, is placed the object to be examined. One of the electrodes is connected to a source of alternating voltage and is, thus, the source of an alternating electric field” 2.1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney in further view of Levy’s teaching of inducing current with electrodes and sensing the generated magnetic field using magnetic sensors with Korjenvsky’s teaching of non-contact electrodes as Korjenvsky states that providing electrodes away from the surface of the object of interest simplifies reconstruction by allowing the relative position between electrodes to be known (See Korjenvsky, 1. Introduction) and Levy states that the “current injection… is the same as in standard EIT” for which Korjenvsky teaches is improved by providing non-contact electrodes. 

Regarding claim 22, Igney discloses the one sensor sell is arranged between the two electrodes (Figures 8 and 12 show that at least one sensor coil, #5, is located between two different generator coils, #4, Igney, Figs. 8 and 12).



Regarding claim 25, Igney may not explictly disclose the high frequency is equal to or more than 2kHz.
However, in the same field of endeavor, Levy discloses the high frequency is equal to or more than 2kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 

Regarding claim 26, Igney may not explictly disclose the high frequency is at least several kHz.
However, in the same field of endeavor, Levy discloses the high frequency is at least several kHz (“As an illustrative example, consider a setup with 16 electrodes connected to the “subject,” of which six are driven by a 100-kHz current of 1 mA each” p. 679, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of inducing current through non-contact generator coils with Levy’s teaching of inducing current through electrodes as Levy explictly states that combining electrodes and magnetic sensors provides “significant improvement in overall reconstruction accuracy” (Levy, p. 678, paragraph 1). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Levy in further view of Korjenevsky as applied to claim 20 above, and further in view of Diamond et al. (U.S. Pub. No. 2015/0219732), hereinafter “Diamond”.

Regarding claim 14, Igney may not explictly disclose the magnetic sensor is an optical pumping atomic magnetic sensor.
However, in the same field of endeavor, Diamond teaches the magnetic sensor is an optical pumping atomic magnetic sensor (“CSAM devices 400, as illustrated in FIG. 8, have a cell 401 filled by an alkali metal vapor, such as cesium vapor, and operate by measuring changes in light transmitted to a photosensor from a polarized incident laser beam” Diamond, [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of generator coils with Diamond’s teaching of optical pumping atomic magnetometers as Diamond explictly states that “[a]n atomic magnetometer has low-noise properties and exquisite sensitivity comparable to a SQUID sensor but may not require cryogenic cooling” (Diamond, [0045]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Levy in further view of Korjenevsky as applied to claim 21 above, and further in view of Diamond.

Regarding claim 24, Igney may not explicitly disclose the base member is configured to be capable of being worn by the measurement object.
However, in the same field of endeavor, Diamond teaches the base member is configured to be capable of being worn by the measurement object (“MEG-MST… using atomic magnetometers uses a sensor helmet as illustrated in Fig. 7… configured to surround a head 454, or other portion of anatomy of interest, of a subject… Bias coils of each atomic magnetometer 460…” Diamond, [0152]; alternatively 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of a base member with generator and sensor coils with Diamond’s teaching of a base member worn by a subject with atomic magnetometers and bias coils as Diamond explictly states that “[a]n atomic magnetometer has low-noise properties and exquisite sensitivity comparable to a SQUID sensor but may not require cryogenic cooling” (Diamond, [0045]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Igney in further view of Levy in further view of Korjenevsky as applied to claim 20 above, and further in view of Sodickson et al. (U.S. Pub. No. 2006/0125475), hereinafter “Sodickson”.

Regarding claim 13, Igney may not explictly disclose the electrode is made of a non-magnetic material.
However, in the same field of endeavor, Sodickson teaches the electrode is made of a non-magnetic material (“Coil 200 may be a substantially planar coil capable of radiating electromagnetic energy… may comprise a plurality of conductive strips… formed of, for example, copper material” Sodickson, [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Igney’s disclosure of generator coils with Sodickson’s teaching of using coils consisting of copper strips as Sodickson explicitly states that using such coils results in a system that “may be relatively inexpensive to produce… has a relatively small footprint and may be capable of being transported from one location to another, making it suitable for mobile and/or emergency situations” (Sodickson, [0162]). Furthermore, electrodes operating in magnetic environments are commonly made from non-ferrous materials to prevent unwanted movement, interference, electrical currents, and heating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785